DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments (1/12/22 Remarks: page 7, lines 16-21) with respect to the rejection of claims 18-20 under 35 USC §101 have been fully considered and are persuasive. The rejection of claims 18-20 under 35 USC §101 has been withdrawn.
Applicant's arguments (1/12/22 Remarks: page 7, line 22 - page 9, line 10) with respect to the rejection of claims 1-20 under 35 USC §102 have been fully considered Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Bourchard (US 20160171727).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over (US 20190304068, cited in 4/22/21 Information Disclosure Statement) in view of Bourchard (US 20160171727).
With respect to claim 1, Vogels discloses:
Claim 1: A computer-implemented method (Vogels paragraphs 0013 & 0042 and Figure 25, computer implementation) for denoising an image, the method comprising:
processing the image using a plurality of first denoisers (Vogels paragraph 0145 and Figure 8A, denoiser modules 820a, 820b) to generate a plurality of first denoised images, wherein each first denoiser is trained to denoise images associated with at least one noise parameter (Vogels paragraphs 0152-0153, training and parameters associated with denoiser modules 820a, 820b, 820c); and
processing the image and the plurality of first denoised images using a second denoiser, into which the image (Vogels Figure 8A, image input into denoiser module 820c) and the plurality of first denoised images are input (see secondary reference below), to generate a second denoised image (Vogels paragraph 0145 and Figure 8A, denoiser module 820c, output combined with outputs of 820a & 820b).
Vogels does not expressly disclose the element annotated “(see secondary reference below)” above, i.e. input of first denoised images into a second denoiser.
Bourchard discloses (Bourchard paragraphs 0074 & 0077, estimates produced by first stage de-noisers used to train second stage de-noisers) the input of first denoised images into second denoisers.
Vogels and Bourchard are combinable because they are from the field of image noise reduction.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to apply first denoised images to second denoisers as taught by Bourchard.
The suggestion/motivation for doing so would have been to enable reduced computational cost and enhance performace (Bourchard paragraph 0074).
Therefore, it would have been obvious to combine Vogels with Bourchard to obtain the invention as specified in claim 1.
Applying these teachings as applied to claim 1 above to claims 2-20:
Claim 2: The computer-implemented method of claim 1 (see above), further comprising: downsampling the image to generate a downsampled image (Vogels paragraph 0145 and Figures 8A-8B, downsampling 830);
processing the downsampled image using the plurality of first denoisers (Vogels paragraph 0145 and Figures 8A-8B, downsampled images from downsampling 830 to denoiser 820b included in denoisers 820a, 820b) to
generate a plurality of third denoised images (Vogels paragraph 0147 and Figures 8A-8B, upsampling 840);
processing the downsampled image and the plurality of third denoised images using the second denoiser, into which (Vogels Figure 8A, image input via downsampler 830 into denoiser module 820c) and the plurality of third denoised images are input (Bourchard paragraphs 0074 & 0077, estimates produced by first stage de-noisers used to train second stage de-noisers), to generate a fourth denoised image (Vogels paragraph 0147 and Figures 8A-8B, compositor 850); and
combining the second denoised image and the fourth denoised image to produce a first blended image (Vogels Figures 8A-8B, denoised frame 860).
Claim 3: The computer-implemented method of claim 2 (see above), wherein the second denoised image and the fourth denoised image are combined using a scale compositor (Vogels paragraph 0147 and Figures 8A-8B, compositor 850) that receives the second denoised image and the fourth denoised image as input and outputs the first blended image (Vogels Figures 8A-8B, denoised frame 860).
Claim 4: The computer-implemented method of claim 1 (see above), wherein the second denoiser comprises a kernel predicting convolutional network (KPCN) (Vogels paragraphs 0093-0099, kernel prediction convolutional network), and processing the image and the plurality of first denoised images using the second denoiser comprises:
inputting the image and the plurality of first denoised images into the second denoiser to determine per-pixel kernels (Vogels paragraph 0148 and Figures 8A-8B, per-pixel scalar weights);
normalizing the per-pixel kernels to generate normalized kernels (Vogels paragraph 0100, normalized kernel weights); and
(Vogels paragraphs 0093-0099, denoised output).
Claim 5: The computer-implemented method of claim 1 (see above), wherein each first denoiser included in the plurality of first denoisers comprises a denoising convolutional neural network (DnCNN) (Vogels paragraph 0094, denoising operation using convolutional neural network).
Claim 6: The computer-implemented method of claim 1 (see above), wherein each first denoiser included in the plurality of first denoisers comprises a U-net architecture network (Vogels paragraph 0150, UNET architecture denoiser).
Claim 7: The computer-implemented method of claim 1 (see above), wherein the at least one noise parameter indicates at least one of a type of camera sensor or (Note: This is a recitation in the alternative, readable upon either option) a range of noise magnitudes (Vogels paragraph 00238, selection of parameter defining an acceptable output noise level).
Claim 8: The computer-implemented method of claim 1 (see above), wherein the image is captured by a camera (Vogels paragraphs 0002 & 0270, original image captured by camera).
Claim 9: The computer-implemented method of claim 1 (see above), wherein the image comprises a rendered image (Vogels paragraph 0270, rendered image).
Claim 10: A computer-implemented method (Vogels paragraphs 0013 & 0042 and Figure 25, computer implementation) for training denoisers, the method comprising:
(Vogels paragraphs 0152-0153, set of noisy and ground-truth images for training and parameters associated with denoiser modules 820a, 820b); and
training a second denoiser using an additional set of images, ground truth images corresponding to images included in the additional set of images, and a plurality of denoised images (Vogels paragraph 0145 and Figures 8A-8B, denoiser module 820c, output combined with outputs of 820a & 820b; Vogels paragraphs 0152-0153, set of noisy and ground-truth images for training and parameters associated with denoiser module 820c), wherein the plurality of denoised images is generated by processing the additional set of images using the plurality of first denoisers (Vogels paragraph 0152, shared parameters among first and second denoisers 820a-820c; training inherently includes evaluation of output).
Claim 11: The computer-implemented method of claim 10 (see above), wherein each first denoiser included in the plurality of first denoisers and the second denoiser are trained using a mean absolute percentage error loss function (Vogels paragraphs 0200-0201, symmetric absolute percentage error metric; Vogel paragraph 0245 and equation 20, mean (sum divided by quantity term) absolute error (squared or absolute error) loss function).
Claim 12: The computer-implemented method of claim 10 (see above), wherein the at least one noise parameter indicates at least one of a type of camera sensor or (Note: This is a recitation in the alternative, readable upon either option) a range of noise magnitudes (Vogels paragraph 00238, selection of parameter defining an acceptable output noise level).
Claim 13: The computer-implemented method of claim 10 (see above), wherein each first denoiser included in the plurality of first denoisers (Vogels paragraph 0145 and Figures 8A-8B, denoiser modules 820a, 820b) and the second denoiser receive input comprising a single image to be denoised (Vogels paragraph 0145 and Figures 8A-8B, denoiser module 820c).
Claim 14: The computer-implemented method of claim 10 (see above), wherein each first denoiser included in the plurality of first denoisers and the second denoiser receive input comprising an image frame to be denoised and a plurality of image frames before and after the image frame in a video (Vogels paragraph 0254, processing of an image sequence or video, inherently including frames before and after any given frame in the process).
Claim 15: The computer-implemented method of claim 10 (see above), wherein the second denoiser comprises a kernel predicting convolutional network (KPGN) (Vogels paragraphs 0093-0099, kernel prediction convolutional network) that takes as input an image and denoised images generated by processing the image using the plurality of first denoisers (Vogels paragraphs 0093-0099, denoised output; Vogels paragraphs 0152-0153, denoiser modules 820a, 820b).
Claim 16: The computer-implemented method of claim 10 (see above), wherein each first denoiser included in the plurality of first denoisers comprises one of a denoising convolutional neural network (DnCNN) (Vogels paragraphs 0093-0099, kernel prediction convolutional network) or (Note: This is a recitation in the alternative, readable upon either option) a U-net architecture network (Vogels paragraph 0150, UNET architecture denoiser).
Claim 17: The computer-implemented method of claim 10 (see above), wherein each image of the respective set of images and the additional set of images comprises a rendered image (Vogels paragraph 0270, rendered image) or (Note: This is a recitation in the alternative, readable upon either option) an image captured by a camera (Vogels paragraphs 0002 & 0270, original image captured by camera).
Claim 18: A non-transitory computer-readable storage medium including instructions that, when executed by a processing unit, cause the processing unit to perform steps for denoising an image (Vogels paragraphs 0013 & 0042 and Figure 25, computer implementation including computer readable medium and program code 2540), the steps comprising:
processing the image using a plurality of first denoisers to generate a plurality of first denoised images (Vogels paragraph 0145 and Figures 8A-8B, denoiser modules 820a, 820b), wherein each first denoiser is trained to denoise images associated with at least one noise parameter (Vogels paragraphs 0152-0153, training and parameters associated with denoiser modules 820a, 820b, 820c); and
processing the image and the plurality of first denoised images using a second denoiser, into which the image (Vogels Figure 8A, image input into denoiser module 820c) and the plurality of first denoised images (Bourchard paragraphs 0074 & 0077, estimates produced by first stage de-noisers used to train second stage de-noisers) are input, to generate a second denoised image (Vogels paragraph 0145 and Figures 8A-8B, denoiser module 820c).
Claim 19: The computer-readable storage medium of claim 18 (see above), wherein the instructions, when executed by the processing unit, further cause the processing unit to perform steps further comprising:
downsampling the image to generate a downsampled image (Vogels paragraph 0145 and Figure 8A, downsampling 830);
processing the downsampled image using the plurality of first denoisers to generate a plurality of third denoised images (Vogels paragraph 0145 and Figures 8A-8B, downsampled images from downsampling 830 to denoiser 820b included in denoisers 820a, 820b);
processing the downsampled image and the plurality of third denoised images using the second denoiser, into which the downsampled image (Vogels Figure 8A, image input via downsampler 830 into denoiser module 820c) and the plurality of third denoised images are input (Bourchard paragraphs 0074 & 0077, estimates produced by first stage de-noisers used to train second stage de-noisers), to generate a fourth denoised image (Vogels paragraph 0147 and Figure 8A, compositor 850); and
combining the second denoised image and the fourth denoised image to produce a first blended image (Vogels Figures 8A-8B, denoised frame 860).
Claim 20: The computer-readable storage medium of claim 18 (see above), wherein the second denoiser comprises a kernel predicting convolutional network (KPCN) (Vogels paragraphs 0093-0099, kernel prediction convolutional network), and processing the image and the plurality of first denoised images using the second denoiser comprises:
inputting the image and the plurality of first denoised images into the second denoiser to determine per-(Vogels paragraph 0148 and Figures 8A-8B, per-pixel scalar weights);
normalizing the per-pixel kernels to generate normalized kernels (Vogels paragraph 0100, normalized kernel weights); and
denoising the image using the normalized kernels to generate the second denoised image (Vogels paragraphs 0093-0099, denoised output).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bouchard discloses an examples of training a second stage de-noiser using the output of a first stage de-noiser.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated 
Any inquiry concerning the contents of this communication or earlier communications from the examiner should be directed to Stephen M. Brinich at 571-272-7430 (voice) or 571-273-7430 (fax).
Any inquiry relating to the status of this application, entry of papers into this application, or other any inquiries of a general nature concerning application processing should be directed to the Tech Center 2600 Customer Service center at 571-272-2600 or to the USPTO Contact Center at 800-786-9199 or 571-272-1000.
The examiner can normally be reached on weekdays 7:30-4:00 Eastern Time.
If attempts to contact the examiner and the Customer Service Center are unsuccessful, supervisor Claire Wang can be contacted at 571-270-1051.
Hand-carried correspondence may be delivered to the Customer Service Window, located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314.
/Stephen M Brinich/
Examiner, Art Unit 2663